Citation Nr: 1208572	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  06-12 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for residuals of a low back injury with degenerative changes of the lumbar spine.

2.  Entitlement to a separate rating for left lower extremity peripheral neuropathy.

3.  Entitlement to a total rating based upon individual unemployability (TDIU) on a schedular basis.

4.  Entitlement to a TDIU on an extraschedular basis.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1956 to May 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia which denied the Veteran's claim for an increased rating for a low back disorder.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The RO did not explicitly consider entitlement to separate rating for radiculopathy of the left lower extremity.  As VA is required to evaluate the neurologic and orthopedic manifestations of service connected spine disabilities, the Veteran's claim for an increased rating for his low back injury is deemed to encompass claims for a separate rating for any associated radiculopathy as neurologic manifestations of his lumbar spine disability. 

The Board remanded the instant matter in November 2008 and February 2010.  In September 2011, the Board sought an opinion from the Veterans Health Administration; a copy of this opinion was provided to the Veteran and his representative in November 2011.

Additional evidence pertinent to the claim on appeal was submitted subsequent to the issuance of the May 2011 statement of the case (SOC).  The Veteran's representative waived RO consideration of this evidence in December 2011.  See 38 C.F.R. § 20.1304 (2011). 

The issue of entitlement to TDIU on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's residuals of a low back injury with degenerative changes of the lumbar spine manifested by subjective complaints of back pain with flexion noted to be to 40 degrees, at worst; the record was negative for ankylosis, doctor prescribed bedrest, or bowel or bladder impairments attributable to this disability.

2.  The Veteran's left lower extremity radiculopathy manifested by subjective complaints of pain; the record was negative for muscle atrophy, loss of muscle reflexes, abnormal motor function, or abnormal reflexes.

3.  The Veteran's service connected disabilities include a lumbar spine disability, rated as 40 percent disabling and left lower extremity radiculopathy, rated as 10 percent disabling; he is ineligible for TDIU on a schedular basis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for residuals of a low back injury with degenerative changes of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.40, 4.45, 4.71a, 4.123, 4.124a, 5235-5243 (2011).

2.  The criteria for a separate rating of 10 percent for left lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.21, 4.120, 4.123, 4.124a, 8520 (2011).

3.  The criteria for a TDIU on a schedular basis have not been met.  38 U.S.C.A.     § 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The United States Court for Veterans Appeals (Court) had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit vacated the Court's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). The generic first, third, and fourth elements (contained in the Court's decision) were not disturbed by the Federal Circuit's decision.

The Veteran was provided with VCAA notice in a November 2004 letter.  This letter informed him of the evidence required to substantiate his claim for an increased rating for his residuals of a low back injury with degenerative changes of the lumbar spine.  This letter informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  This letter provided proper preadjudication notice in accordance with Pelegrini.

The November 2004 letter notified the Veteran that medical or lay evidence could be submitted to substantiate his claim for an increased rating for his lumbar spine disorder and provided specific examples.  This November 2004 letter stated that such evidence should describe the manner in which the Veteran's lumbar spine disability had increased in severity.  It notified the Veteran that he may submit statements from his current or former employers and statements from other individuals who could describe from their knowledge and personal observations the manner in which his disability had worsened.  The remaining elements of Vazquez-Flores were provided in an June 2009 supplemental SOC (SSOC).

The SSOC could not provide VCAA compliant notice.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  It did, however, provide actual knowledge to the Veteran.  The Veteran had a meaningful opportunity to participate in the adjudication of the claim in the two years after the notice was provided.  In this regard, his representative provided additional argument in July 2011 and January 2012.

A notice error can be cured by actual knowledge of the information on the part of the claimant.  Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007); George- Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).  The SSOC did provide actual knowledge of the rating criteria and the Veteran has had the opportunity over the next several years to submit argument and evidence subsequent to receiving the notice.  Hence, the Veteran had a meaningful opportunity to participate in the adjudication of his claim and was not prejudiced.  Moreover, the Veteran has not alleged prejudice with regard to this notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful). 

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim. 38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has met the duty to assist the Veteran in the development of his claim.  The Veteran's service treatment records and VA treatment records have been obtained.  In a March 2010 statement, the Veteran wrote that he received treatment from VA only and did not receive any private treatment.  

In a January 2009 VA examination, the Veteran reported that he retired from his employment as a truck driver in 1994.  It is not clear from the current record whether the Veteran is or was in receipt of Social Security Administration (SSA) disability benefits.  However, the period associated with the Veteran's possible award of SSA benefits (i.e., in the mid-1990s) would predate the applicable appellate period as the instant claim was filed in October 2004.  As there is no evidence that the Veteran receives SSA disability benefits due to his lumbar spine disability, these records are not relevant to the instant claim.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (there is no duty to obtain SSA records when there is no evidence that they are relevant). 

The Veteran has been afforded several VA orthopedic examinations and sufficient medical opinions have been obtained.  These examinations, along with the Veteran's testimony and statements and treatment records, are sufficient for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although the Veteran has indicated that he disagrees with the rating assigned for his lumbar spine disability, he has not indicated that his symptoms have worsened since his last VA examination.  The Board notes that the March 2005 VA examiner had indicated that he had not reviewed the Veteran's claims file.  An examination is not rendered inadequate merely because the claims file was not reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).   

In November 2008, the Board remanded this case to allow a VA orthopedic examination to be conducted to determine the current severity of the Veteran's lumbar spine disability.  Such an examination was conducted in January 2009.  The Board again remanded this case in February 2010 to allow the Veteran to provide the names and addresses of all medical care providers who had treated him for his service connected lumbar spine disability since March 2006.  A February 2010 letter requested that the Veteran provide this information regarding his treatment providers.  In March 2010, the Veteran responded that all of his treatment was from VA.  

The Board sought a VHA opinion in September 2011 to determine whether the Veteran suffered from lower extremity peripheral neuropathy that was attributable to his service connected lumbar spine disability.  Such an opinion is contained in the claims file; the Veteran and his representative were provided a copy of this opinion in November 2011.  The Board therefore concludes that there has been substantial compliance with the terms of the previous remands.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

As neither the Veteran nor his representative have indicated that there is any outstanding pertinent evidence to be obtained, the Board may proceed with the consideration of the Veteran's claim.
Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

Lumbosacral and cervical spine disabilities are evaluated under the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.

Under the General Rating Formula for Rating Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: a 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent disability rating is warranted for ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months and a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, 5243.

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, 5235-5243, Note (2).

VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 pertaining to functional impairment for disabilities evaluated on the basis of limitation of motion. The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a 10 rating is warranted for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, 5003.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R.        § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree. In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

For neurological manifestations, 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve. Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R.  § 4.124a, 8520.  Diagnostic code 8620 refers to neuritis of the sciatic nerve, and 8720 refers to neuralgia of the sciatic nerve.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Lumbar Spine Disability

A March 2005 VA examination reflected the Veteran's reports of low back pain that prevented him from walking 50 feet.  This pain radiated into the left posterior thigh, left leg and foot.  When aggravated, it lasted for two hours and was relieved by lying down and using medications.  These flare-ups occurred every week or so.  Bowel or bladder impairments were denied.  Physical examination revealed lordosis and tenderness over the L3, L4 and L5 as well as paravertebral muscle spasms.  Forward flexion was to 40 degrees, extension was to five degrees and bilateral lateral flexion was to 15 degrees.  Repeated movement resulted in severe low back pain and he was easily fatigued.  Straight leg raising was 70 degrees on the right side and 45 degrees on the left side.  Neurological examination showed reflexes of 2+ in both knees and ankles.  There was no definite sensory deficit to touch, pinprick, vibration and pain.  A May 2001 lumbar X-ray had revealed mild degenerative changes at L5, anterior endplate osteophytes and the septal loss of interverbertal disc space at L5 and L6.  Following this examination, a diagnosis of spinal disc disease at L3-L4, L4-L5 and L5-S1 with progressive pain and left sacral radiculopathy was made.

A December 2005 electromyography and nerve conduction study (EMG/NCS) of the left lower extremity was essentially negative but could not completely rule-out sensory radiculopathy.

A March 2006 VA lumbar X-ray revealed degenerative changes and normal intervertebral disc spaces.

An April 2007 VA treatment note found the Veteran's lower extremity deep tendon reflexes to be normal.  Motor and sensory examinations were found to be intact.

In June 2007, the Veteran was issued a lumbosacral support brace to decrease pain and provide support.

A May 2008 VA treatment note found the Veteran's lower extremity sensation to be intact.

A January 2009 VA examination reflected the Veteran's continued reports of low back pain that radiated into the left buttock and the left lower extremity.  He reported being unable to walk more than a few yards and an inability to sit for more than 45 minutes at a time.  He used a cane, brace and wheelchair due to his condition.  Incapacitating episodes and bowel or bladder impairments related to this lumbar spine condition were denied.  Physical examination revealed a stooped posture and a slow, antalgic gait.  Flexion was from zero degrees to 65 degrees, extension was from zero degrees to 15 degrees, left lateral flexion was from zero degrees to 20 degrees, left lateral rotation was from zero degrees to 30 degrees and right lateral flexion and rotation was from zero degrees to 30 degrees.  There was no objective evidence of pain following repetitive motion.  

In April 2009, the Veteran was given a transcutaneous electrical nerve stimulation (TENS) unit on a trial basis due to his complaints of back pain.  He reported that he had obtained an electric wheelchair and a motorized scooter from a private source.  Physical examination found his bilateral lower extremity strength to be 4+/5.

A January 2010 VA treatment note reflected the Veteran's reports of muscle weakness that resulted in two or more falls in the past six months.

A March 2010 VA lumbar X-ray revealed slight, moderate and severe disc space narrowing at multiple levels and slight to moderate diffuse bony spondylosis.  

A March 2010 VA hip X-ray revealed slight degenerative changes with slight diffuse superior cartilage space narrowing on the left.

A June 2011 VA lumbar magnetic resonance imaging (MRI) scan revealed multiple degenerative changes with lateral recess and foraminal narrowing.

An undated VHA opinion from Dr. H. G. noted that there were multiple documents in the record documenting the Veteran's subjective complaints of low back pain that radiated into the left lower extremity and foot.  Left leg weakness was found on three neurologic examinations and bilateral leg weakness was found on two such examinations.  The Veteran was also found to have positive straight leg raising on the left side on two examinations.  The clinical and radiographic abnormalities established that the Veteran had a lumbosacral polyradiculopathy based on back and left leg pain, left lower extremity weakness and positive straight leg raising.  His lower extremity weakness was probably a result of the disc osteophyte complexes noted in early spine films in 2003 and the more recent June 2011 lumbar MRI scan.  These imaging abnormalities were the anatomic substrate for the patient's symptoms and signs.  The Veteran's nerve roots that were involved by the disorder were predominately L4, L5 and S1 with greater clinical effect on the left where the pain was located.  The nerve roots joined to form the sciatic nerve although the site of pathology was almost certain to be the nerve roots that were compressed by the disc osteophyte complexes.  Dr. H. G. concluded that this was both an intervertebral disc syndrome and degenerative joint diseases of the lumbosacral vertebra.  He found that the degree of paralysis from the weakness was mild.

In considering the General Rating Formula for Rating Diseases and Injuries of the Spine, and considering the Veteran's subjective complaints of back pain, the evidence of record shows that flexion was measured to be to 40 degrees in a March 2005 examination and to 65 degrees in a January 2009 examination.  Examinations conducted during the course of this appeal have been negative for ankylosis and testing has repeatedly found that the Veteran retains significant lumbar spine range of motion.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).  The DeLuca provisions are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  See Johnston at 84-5.  A rating in excess of 40 percent based upon limitation of motion or ankylosis is therefore not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242. 

Although the clinical evidence does not appear to document a diagnosis of intervertebral disc syndrome, the undated VHA opinion suggests that the Veteran does suffer from intervertebral disc syndrome.  The diagnostic criteria for intervertebral disc syndrome requires doctor-prescribed bedrest; although the Veteran reported that such bedrest was required during symptom flare-ups, the clinical evidence is negative for that recommendation from a physician.  A higher rating is not warranted under the criteria for intervertebral disc syndrome.  38 C.F.R. § 4.71a, 5243. 

Resolving all doubt in the Veteran's favor, the Board finds that a separate initial 10 percent rating for left lower extremity radiculopathy is warranted.  The Veteran subjectively reported pain that radiated into his left lower extremity throughout the course of the appeal.  Although the December 2005 EMG test was "essentially negative," sensory radiculopathy could not be completely ruled-out.  A March 2005 VA examination noted straight-leg testing to be 45 degrees but found no sensory deficits.  Dr. H. G.'s opinion confirmed that the Veteran suffered from lumbosacral polyradiculopathy in the left lower extremity and noted that the degree of paralysis was mild.  The clinical evidence was negative for muscle atrophy, loss of muscle reflexes, abnormal motor function or abnormal reflexes which would support a rating in excess of 10 percent.  Nerve impairment that was wholly sensory should be rated as mild.  See 38 C.F.R. § 4.124a.   In addition, the Veteran has not alleged, and the clinical evidence has not established, right lower extremity peripheral neuropathy.

Extra-schedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular consideration when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Veteran's lumbar spine disability manifested as subjective complaints of pain with flexion to 40 degrees, at worst.  His left lower extremity peripheral neuropathy manifested as subjective complaints of pain.  These factors are contemplated by the rating criteria.  There have been no reported factors outside the rating schedule.  Marked interference with employment was not shown as the Veteran was not employed during the course of the appeal.  Consideration of an extra-schedular rating is therefore not warranted.

The Court has held that TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of a veteran.  38 C.F.R.                 §§ 3.341(a), 4.19.

The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Veteran is service connected for a lumbar spine disability, rated as 40 percent disabling, and left lower extremity radiculopathy, rated as 10 percent disabling.  His combined rating is 50 percent.  Consideration of TDIU on a schedular basis is therefore precluded.  38 C.F.R. § 4.16(a).


ORDER

Entitlement to a rating in excess of 40 percent for residuals of a low back injury with degenerative changes of the lumbar spine is denied.

Entitlement to a separate rating of 10 percent for left lower extremity peripheral neuropathy is granted.

Entitlement to a total rating based upon individual unemployability on a schedular basis is denied.


REMAND

Although the Veteran does not meet the criteria for a grant of TDIU on a schedular basis, the evidence of record suggests that he may be entitled to such a grant on an extraschedular basis.  The January 2009 VA examiner determined that the Veteran's service connected lumbar spine disability would preclude physical or sedentary employment on a full-time basis as he was unable to sit for an extended period nor was he able to walk or stand for any length of time.  The examiner further detailed that the Veteran would be unable to maintain an eight hour workday even with a sit/stand option due to his lumbar spine disability.  This opinion was based upon the examiner's interview and a physical examination of the Veteran, as well as his review of the Veteran's claims file, and is the only competent medical opinion of record.

As noted above, it is the policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service connected disability shall be rated totally disabled and that veterans who fail to meet the schedular criteria for a total disability rating shall be considered for such a rating on an extra-schedular basis.  38 C.F.R. § 4.16(b).  The Board is precluded from awarding TDIU on an extra-schedular basis in the first instance, but must ensure that the claim is referred to the Director of VA's Compensation and Pension Service.   Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  The Board is thus also required to remand the appeal so that it can be referred to the Director of Compensation and Pension Service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claim must be forwarded to the Director of Compensation and Pension Service for consideration of entitlement to a total rating based on unemployability on an extraschedular basis in accordance with 38 C.F.R. § 4.16(b).

2.   If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


